Citation Nr: 0933362	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-25 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to December 
1945.  The Veteran was awarded the Combat Infantryman Badge 
and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA), 
Regional Office (RO), which continued an evaluation of 50 
percent for PTSD and denied entitlement to special monthly 
compensation based on aid and attendance.

By way of history, the Board notes that the initial rating 
decision of January 1999, granted service connection for 
PTSD.  The Veteran failed to file a timely notice of 
disagreement and the January 1999 rating decision became 
final.  In order to receive increased benefits for PTSD, the 
claim would be treated as a new claim.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Veteran's claim was 
readjudicated several times and then readjudicated in June 
2006.  Subsequent to the June 2006 rating decision, the 
Veteran filed a notice of disagreement in August 2006.  
However, the VA did not issue the requisite statement of the 
case.  In an April 2007 rating decision, the RO readjudicated 
the claim and the Veteran filed a timely notice of 
disagreement.  A statement of the case was issued in June 
2008 and the Veteran filed a timely substantive appeal in 
July 2008.  As the Veteran's timely notice of disagreement to 
the June 2006 rating decision was ignored, the Board will 
treat the June 2006 decision as the rating on appeal and will 
adjudicate the claim accordingly, affording the Veteran a 
lengthier appeal period.

In his substantive appeal, the Veteran indicated that he 
wanted a hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.  In response, the Veteran was informed by 
letter that the hearing was scheduled for November 25, 2008.  
The Veteran failed to report for the scheduled hearing.  He 
also did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
difficulty sleeping, depression, anxiety, short-term memory 
loss and hallucinations.  There is no evidence of obsessional 
rituals, delusions, illogical speech, near continuous panic 
or neglect of personal hygiene.

2.  The Veteran is service-connected for the following 
disabilities: PTSD, rated as 50 percent disabling; scars of a 
frontal shrapnel wound, rated as 10 percent disabling; scars 
of a flank shrapnel wound, rated as noncompensably disabling; 
and headaches which are residuals of shrapnel wounds, rated 
as 10 percent disabling.

3.  The Veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs such as dressing, undressing, bathing, grooming, 
toileting, and chores, and the service-connected disabilities 
do not result in an inability to protect himself from the 
hazards and dangers of his daily environment, thus requiring 
regular personal care assistance from another person.  The 
Veteran's difficulties are attributable to nonservice-
connected disabilities.

4.  The Veteran is not permanently housebound by reason of 
his service-connected disabilities and does not have a single 
disability rated as 100 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  The criteria to establish SMC based on the need for 
regular aid and attendance or being housebound have not been 
met.  38 U.S.C.A. §§ 1114, 1502, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In relevant part under the General Rating Formula for Mental 
Disorders, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Scores from 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

A GAF score in the 31 to 40 range indicates impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

Analysis

The Veteran asserts that his service-connected PTSD warrants 
a rating in excess of 50 percent.  After carefully reviewing 
the evidence of record, the Board finds that the Veteran is 
appropriately rated at 50 percent for his service-connected 
PTSD.

March 2006 medical records document that the Veteran was 
having difficulty sleeping due to restlessness.  April 2006 
medical records reveal a diagnosis of dementia.  The Veteran 
was noted to be depressed.

June 2006 medical records document that the Veteran's family 
noted ongoing visual hallucinations, primarily pertaining to 
dead relatives.  The examiner noted no agitation and no 
significant change in mood or memory.  July 2006 records show 
visual hallucinations and confusion.  

In August 2006, the Veteran was aware of the date, time and 
place and showed an improved mood, demonstrated by his joking 
with a nurse.  The Veteran stated that his medication was 
helping and he was also experiencing better sleep.  The 
examiner also noted that the Veteran has been confused at 
times and lately has been shaky on his feet.  

The Veteran's case file contains a VA examination conducted 
in December 2006.  The Veteran's name, date of birth and case 
file number were printed on the examination; however, the 
information contained in the examination does not pertain to 
the Veteran.  The examination reports that the Veteran is a 
Vietnam Veteran and remarried since his wife's passing.  The 
Veteran is a World War II Veteran and has not remarried since 
his wife's death.  There is no way to determine whether the 
other facts contained in the examination are accurate and 
whether the level of PTSD symptomatology documented belongs 
to the Veteran.  Therefore, the Board will not consider this 
VA examination when determining the Veteran's benefits, as 
the examination is not beneficial to the Veteran.  

The Veteran received a VA examination in July 2007.  The 
examiner noted that the Veteran was casually dressed and was 
able to maintain minimal personal hygiene.  The examiner 
noted that the Veteran has difficulty bathing and dressing 
and had no motor activity that was remarkable.  His affect 
was noted to be flat and his mood was anxious, but the 
Veteran reported that he does not experience panic attacks.  
The examiner noted a short attention span and disorientation 
as to person. The examiner noted mildly impaired recent 
memory and moderately impaired immediate memory.  The Veteran 
was oriented as to time and place and had normal remote 
memory.  The Veteran had no delusions, obsessive rituals, 
homicidal ideations, suicidal ideations or inappropriate 
behavior.  The examiner noted that the Veteran sleeps four 
hours a night and experiences nightmares.  He experiences 
visual hallucinations, which are not persistent.  The Veteran 
reported worrying about his grandson serving in Iraq and does 
not see his family often.  The Veteran was assigned a GAF 
score of 55.  

After a careful review of the record, the Board finds that 
during the period on appeal, the Veteran's disability picture 
is most accurately represented as 50 percent disabling and 
does not more nearly approximate the next-higher 70 percent 
evaluation for PTSD.  Based on the evidence throughout the 
period in question, as detailed above, there is no showing of 
suicidal or homicidal ideations, obsessive rituals, panic 
attacks, impaired impulse control or neglect of personal 
appearance and hygiene.  The Veteran has shown symptoms of 
depression, sleeplessness, visual hallucinations, 
disorientation and impaired recent and immediate memory.  The 
only GAF score afforded to the Veteran shows moderate 
symptomatology.  At all times during the period in question 
the vast majority of symptoms associated with the higher 
rating criteria have not been shown.  

The Veteran has not shown circumstantial speech, difficulty 
in understanding complex commands, impairment of long-term 
memory or impaired abstract thinking.  In addition, he has 
consistently appeared appropriately groomed and attired.  The 
Board is aware that the symptoms listed under the 70 percent 
ratings are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the Veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation.  
While the Veteran may have demonstrated some of the symptoms 
listed in the criteria for a 70 percent rating, the Board 
notes these symptoms are not of the severity or frequency to 
warrant a rating higher than 50 percent.  

Further, the Veteran's PTSD is not productive of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name.  The record establishes that the 
Veteran's difficulties are attributable to his nonservice-
connected disabilities and other non service related factors.

It is noted that the Veteran has received a TDIU since July 
17, 2003.  No consideration in this regard is needed.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  There 
is no showing that the Veteran's PTSD reflects such an 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis.  
See 38 C.F.R. § 3.321.  There is no showing the Veteran's 
PTSD alone results in marked interference with employment or 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Board has considered the benefit of the doubt 
doctrine, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 50 percent for PTSD.  Accordingly, the appeal is 
denied.

II.  Special Monthly Compensation Based on Aid and Attendance 
or Being Housebound

Pertinent Law and Regulations

Special monthly compensation based on aid and attendance

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if "as the result of service connected disability, 
[he] has suffered the anatomical loss or loss of use of both 
feet, or of one hand and one foot, or is blind in both eyes, 
with 5/200 visual acuity or less, or is permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
. . . ."  38 U.S.C.A. § 1114(l) (emphasis added); 38 C.F.R. § 
3.350(b)(3); accord Howell v. Nicholson, 19 Vet. App. 535, 
538 (2006) (outlining provisions of § 1114(l)); Tucker v. 
West, 11 Vet. App. 369, 371 (1998) (same).  The implementing 
regulation, 38 C.F.R. § 3.350(b)(3), specifically directs 
adjudicators to consider the criteria contained in 38 C.F.R. 
§ 3.352(a) when making determinations as to the need for 
regular aid and attendance.  38 C.F.R. § 3.350(b)(3) ("The 
criteria for determining that a Veteran is so helpless as to 
be in need of regular aid and attendance are contained in § 
3.352(a)").

To this end, 38 C.F.R. § 3.352(a) provides that a decision-
maker must consider such factors as: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
assistance; inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a); accord Prejean v. West, 13 Vet. App. 444, 
447-48 (2000).  

It is not required that all of the disabling conditions 
enumerated be present before a favorable rating be made, 
however, at least one such condition must be present.  
Prejean, supra, at 448 (noting that "[i]n v. Brown, 9 Vet. 
App. 222, 225 (1996), the Court stated that it was mandatory 
that VA consider the factors under section 3.352(a) and that 
at least one of those factors must be present").  In 
addition, the particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole, and it is only necessary that the 
claimant be so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a); accord Prejean, supra.  Further, determinations 
that the Veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed, but must be based on the actual requirement 
of personal assistance from others.  38 C.F.R. § 3.352(a); 
accord Prejean, supra.

Special monthly compensation based on being housebound

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350.  

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. § 
1114(l),(s) (West 2002 & Supp. 2009).  

Analysis 

In the present case, the Veteran's service-connected 
disorders include PTSD (50 percent disabling), scars of a 
frontal shrapnel wound (10 percent disabling), scars of a 
flank shrapnel wound (0 percent disabling) and headaches 
which are residuals of shrapnel wounds (10 percent 
disabling).  The combined evaluation is 60 percent.  38 
C.F.R. § 4.25.  The Veteran was also granted individual 
unemployability (TDIU) from July 17, 2003.

The Veteran's medical records dated in 2005 show shoulder 
pain, knee pain, back pain and generalized weakness.  In 
November 2005 records, the Veteran displayed a markedly 
antalgic hesitant gait, requiring assistance to get up from 
his chair.  December 2005 medical records show that the 
Veteran complained of back pain and discomfort of his spine.  
The examiner also documented dementia, hypertension, diabetes 
mellitus and rheumatoid arthritis. 

A January 2006 letter from Dr. C.S.B. stated that he has 
examined the Veteran who is housebound and dependent on his 
granddaughter.  Dr. C.S.B. requested that the Veteran receive 
special monthly payments to help him "get through this hard 
time."  

The Veteran received a CT scan in April 2006.  The examiner 
found moderate cortical atrophy.  The Veteran needed 
assistance urinating and was unsteady on his feet.

Between April and June 2006, the Veteran felt weak and fell 
to the floor hitting his right knee and his head.  Since the 
fall, the Veteran experienced severe pain in his waist, an 
unsteady gait and staggering.  August 2006 medical records 
show that the Veteran has a history of diabetes mellitus, 
hypertension and has been confused at times.

The Veteran received an aid and attendance examination in 
July 2008.  The records show Parkinson's, dizziness, 
weakness, heart palpitations, poor balance, limited fine 
movements, kyphosis, osteoporosis and dementia.   No mention 
was made to the Veteran's service-connected disabilities.  

The Veteran has asserted that his service-connected 
disabilities entitle him to aid and attendance and/or 
housebound status.  The Veteran's medical records demonstrate 
severe limitations and disabilities.  However, the records 
show, that the Veteran's limitations are not due to his 
service-connected disabilities, but rather to his nonservice-
connected disabilities.  The Veteran's aid and attendance 
examination received in July 2008 attribute the Veteran's 
disabilities to Parkinson's and dementia.  While the Veteran 
has shown that he requires the regular aid and attendance of 
another person, he has not shown that this requirement is 
attributed to his service-connected disabilities in keeping 
with 38 C.F.R. § 3.352.  

It is acknowledged that in a January 2006 letter, Dr. C.S.B. 
does not state that the Veteran should receive benefits due 
to his service-connected disabilities, but rather states that 
the Veteran should receive benefits because he is housebound.  
Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350.  More importantly, the medical 
evidence establishes that the Veteran's impairment is 
attributable to nonservice-connected disabilities.  

After a careful review of the evidence of record, the Board 
finds that the Veteran is not entitled to special monthly 
pension benefits based on the need for regular aid and 
attendance or as a result of being housebound.  The 
preponderance of the evidence is against the claim of 
entitlement to SMC and there is no doubt to be resolved.  
38 C.F.R. § 4.3 (2008).




III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in July 2003 and January 2006, 
notifying the Veteran of what information must be submitted 
to substantiate a claim for an increased rating.  The January 
2006 letter also informed the Veteran of what evidence he 
would need to submit to support his claim for aid and 
assistance.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a May 2006 letter.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in May 2008.  Notwithstanding 
the belated Vazquez notice, the Veteran has not been 
prejudiced.  He has had ample opportunity to meaningfully 
participate in the processing of his claim, which was 
readjudicated by the RO in June 2008 and March 2009. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also attempted to provide the Veteran with 
several VA examinations in connection with his claims.  The 
Board is cognizant of the representative's argument that 
additional development is needed.  However, the Board finds 
that the record is adequate to equitably adjudicate the 
Veteran's claims.  The VA examination reports relied upon 
above address the Veteran's complaints and symptoms and 
record pertinent clinical findings.  The duty to assist has 
been fulfilled.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to SMC based on the need for regular aid and 
attendance or being housebound is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


